                                           1
                                           2
                                           3
                                           4
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8
                                               LONE STAR SILICON INNOVATIONS LLC,                            No. C 17-04033 WHA
                                           9
                                                              Plaintiff,
                                          10
                                                 v.
For the Northern District of California




                                          11                                                                 ORDER DENYING
                                                                                                             ADMINISTRATIVE MOTIONS
    United States District Court




                                          12   UNITED MICROELECTRONICS                                       TO FILE UNDER SEAL
                                               CORPORATION and UMC GROUP (USA),
                                          13
                                                              Defendants.
                                          14                                                    /
                                          15
                                                      The parties seek to file under seal in connection with defendants’ motion to dismiss for
                                          16
                                               lack of standing certain portions of the briefing and exhibits in connection with the underlying
                                          17
                                               motion (Dkt. Nos. 64, 68, 71). The motions are DENIED.
                                          18
                                                      In this circuit, courts start with a “strong presumption in favor of access” when
                                          19
                                               deciding whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178
                                          20
                                               (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
                                          21
                                               2003)). To seal judicial records in connection with a dispositive motion requires “compelling
                                          22
                                               reasons supported by specific factual findings that outweigh the general history of access and
                                          23
                                               the public policies favoring disclosure.” See id. at 1178–79 (quotations and citations omitted).
                                          24
                                                      Specifically, the parties seek to redact portions of the briefs that quote to and discuss
                                          25
                                               the patent transfer agreement between Advanced Micro Devices, Inc. (“AMD”) and plaintiff,
                                          26
                                               the patent transfer agreement itself, and the amendment thereto (Dkt. Nos. 64 at 2; 68 at 2; 71
                                          27
                                               at 2). In support of the requests to seal, plaintiff states that the agreement itself “includes a
                                          28
                                               confidentiality provision at page 12, which provides that the parties to the agreement and their
                                               Affiliates will keep confidential all terms and conditions of the agreement” and claims
                                           1   competitive harm if these terms and conditions are unsealed because they “could be used by
                                           2   competitors” (Dkt. Nos. 67 ¶¶ 5–6; 68-1 ¶¶ 5–6; 74 ¶¶ 4–6). These reasons fail to show a
                                           3   compelling reason.
                                           4          First, the conclusory assertion of competitive harm and boilerplate speculation that the
                                           5   terms and conditions could be used by competitors are far from specific factual findings that
                                           6   overcome the strong presumption in favor of access. Second, under Civil Local Rule 79-5(b)
                                           7   and (d), confidentiality designations and agreements between the parties do not establish that a
                                           8   document is sealable. Third, the requests seek to seal large swaths of briefing and are thus far
                                           9   from “narrowly tailored,” as required under Rule 79-5(b). Fourth, the patent transfer
                                          10   agreement has already been unsealed and publicly disclosed (save for AMD’s bank account
For the Northern District of California




                                          11   information) (see Case No. 18-1680, Dkt. No. 41-1), and the terms have already been publicly
    United States District Court




                                          12   discussed in the order granting the motions to dismiss (see, e.g., Case No. 17-5458, Dkt. No.
                                          13   96 at 3–4, 7, 9–10). The parties shall file unredacted versions of the documents at issue on the
                                          14   public docket by OCTOBER 4 AT NOON.
                                          15
                                          16          IT IS SO ORDERED.
                                          17
                                          18   Dated: September 28, 2019.
                                                                                                      WILLIAM ALSUP
                                          19                                                          UNITED STATES DISTRICT JUDGE
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               2
